        Case 2:20-cv-01297-MLCF-JVM Document 1 Filed 04/29/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


ERANDA GRICE                                          *      CIVIL ACTION

VERSUS                                                *      NO.

CAPITAL ONE, NATIONAL ASSOCIATION *                          SECTION
AND TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA                *                          JUDGE

                                                       *     MAGISTRATE
*   *    *    *   *   *   *    *   *    *   *   *     * *    * * * * *              *    *   *    *

                                   NOTICE OF REMOVAL

        NOW INTO COURT, through undersigned counsel, come the defendants, Capital One,

National Association and Travelers Property Casualty Company of America, who file this Notice

of Removal and request that this cause of action, which is pending in the 40th Judicial District

Court for the Parish of St. John the Baptist, State of Louisiana, No. 75319 Div. C, be removed to

the United States District Court for the Eastern District of Louisiana, on the basis of diversity of

citizenship and the potential that the plaintiff’s claim may exceed the threshold amount of

$75,000.00.

                                                 I.

        On March 18, 2020, plaintiff filed her Petition for Damages against Capital One, National

Association and Travelers Property Casualty Company of America, as a result of alleged injuries

she suffered on April 2, 2019. (See Exhibit A: Petition for Damages)
      Case 2:20-cv-01297-MLCF-JVM Document 1 Filed 04/29/20 Page 2 of 5




                                               II.

       Plaintiff, Eranda Grice, is a citizen of the State of Louisiana. Defendants distinctly and

affirmatively allege that Travelers Property Casualty Company of America’s place of

incorporation is Hartford, Connecticut, and its principal place of business is Hartford,

Connecticut. Travelers Property Casualty Company of America is therefore a citizen of the State

of Connecticut. Defendants distinctly and affirmatively allege that Capital One Bank USA,

mistakenly referred to herein as Capital One, National Association (hereinafter collectively

referred to as “Capital One”) place of incorporation is Virginia, and its principal place of

business is in McLean, Virginia.

                                               III.

       Process was served upon Capital One via Louisiana Long-Arm Statute on April 13, 2020.

(See Exhibit B) Service on Travelers Property Casualty Company of America is pending.

                                               IV.

       Plaintiff has alleged in her petition for damages that this accident caused injuries to her

neck, back, ankle and legs. On August 9, 2019, Plaintiff had an MRI of her cervical spine that

showed a posterior disc herniations at C3-4 and C4-5 resulting in central spinal stenosis. (See

Exhibit B: MRI results)

                                               V.

       On January 15, 2020, Plaintiff’s attorney sent a demand letter to Travelers offering to

compromise the claim for $200,000. In the same letter, counsel stated that Plaintiff was

evaluated by Dr. Eric Royster on November 6, 2019 and Dr. Royster recommended she undergo

lumbar facet injections. (See Exhibit C: Settlement Demand)
      Case 2:20-cv-01297-MLCF-JVM Document 1 Filed 04/29/20 Page 3 of 5




                                                VI

       Pursuant to La. Code of Civil Procedure Art. 893, plaintiff is not required, nor is she

permitted, to specify in her lawsuit the amount of damages sought. However, based on the

allegations in her petition, the settlement demand, her continuing treatment more than a year

following this accident, the cervical MRI findings and the recommendation that she undergo

lumbar facet injections, defendants submit that plaintiff’s claim may exceed the threshold

amount of $75,000.00.

                                               VII.

       As a result, this Honorable Court has original jurisdiction under the provisions of 28

U.S.C. § 1332 in that the plaintiff and defendants are diverse, and the amount in controversy

exceeds $75,000.00.

                                               VIII.

       This action is removable pursuant to the provisions of 28 U.S.C. § 1441 in that it is a civil

action brought in a state court on which the district courts of the United States have original and

concurrent jurisdiction.

                                               IX.

       The Notice of Removal is being filed within thirty (30) days of the Long Arm Service of

Plaintiff’s Petition for Damages on Capital One on April 13, 2020 in accordance with 28 U.S.C.

§ 1446(b).
      Case 2:20-cv-01297-MLCF-JVM Document 1 Filed 04/29/20 Page 4 of 5




                                                 X.

       Petitioners will promptly serve written notice of the filing of this Notice of Removal on

the plaintiff and a copy of this Notice for Removal will be filed with the Clerk of the 40th Judicial

District Court for the Parish of St. John The Baptist, State of Louisiana.



       WHEREFORE, defendants, Capital One, National Association and Travelers Property

Casualty Company of America, pray for removal of the above numbered and entitled cause of

action from the 40th Judicial District Court for the Parish of St. John The Baptist, State of

Louisiana, to this, United States District Court for the Eastern District of Louisiana.



                                              Respectfully submitted,


                                           /s/Michael R. Zsembik
                                            MICHAEL R. ZSEMBIK #8691
                                            Mailing Address:                     Physical Address:
                                            P. O. Box 64093                      3838 N. Causeway Blvd.
                                            St. Paul, MN 55164-0093              Suite 3160
                                            (O) 504-832-7630, (F) 855-833-4259   Metairie, LA 70002
                                            Email: walllaw1@travelers.com
                                            Attorney for Capital One, National Association and
                                            Travelers Property Casualty Company of America
      Case 2:20-cv-01297-MLCF-JVM Document 1 Filed 04/29/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I do hereby certify that on this 29th day of April, 2020, a copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be

sent by operation of the court’s electronic filing system. I also certify that a copy of the foregoing

will be sent to all non-CM/ECF participants by United States Mail, properly addressed and

postage pre-paid.

                                                /s/ Michael R. Zsembik
                                               MICHAEL R. ZSEMBIK
